Citation Nr: 1731451	
Decision Date: 08/04/17    Archive Date: 08/11/17

DOCKET NO.  08-24 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and a major depressive episode. 

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a joint disability. 

6.  Entitlement to service connection for a bilateral leg disability. 

7.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to October 1977.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from March 2005 and March 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran was originally scheduled for a Board hearing in August 2017, and the Veteran withdrew his hearing request in a June 2017 correspondence.

Following the issuance of the most recent supplemental statement of the case, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a back disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder, to include PTSD, was not documented during service, nor was a psychosis shown within one year of separation from service, and the weight of the competent evidence is against finding a nexus between a post-service diagnosis of any psychiatric disorder and service.

2.  In March 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the claims for entitlement to service connection for a bilateral leg condition, bilateral foot condition, hypertension and a joint disability, is requested.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral leg condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for a bilateral foot condition have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for a joint disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by correspondence in December 2006.  The claims were last adjudicated in March 2016. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain the complete service treatment records.  However, the attempts were unsuccessful.  The Veteran was notified of the efforts made to obtain service treatment records and asked that he furnish any available records he might have.  In February 2005, the RO made a formal finding of unavailability of service treatment records and documented the attempts made to obtain the records.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Relevant records adequately identified by the Veteran were obtained.  While Social Security Administration (SSA) records were attempted to be obtained, SSA responded that these records have been provided to the extent they are available.  The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Additionally, VA examination and opinion reports were obtained.  

The Board also notes that actions requested in the prior remands have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issues on appeal.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic disorder manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2016).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disease, such as psychoses becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309 (2016). 

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran asserts that he developed an acquired psychiatric disorder, to include  PTSD and depression, due to his experiences in service.  

Claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities that are reasonably raised by the record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016).  

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of service, lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f) (2016).

When the evidence does not establish that a veteran is a combat Veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, his reported service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f) (2016); Pentecost v. Principi, 16 Vet. App. 124 (2002).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that a veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2016 ).

In this case, the medical evidence shows that the Veteran has been diagnosed with an acquired psychiatric disorder.  Thus, the remaining question before the Board is whether such disability is related to service.

At the outset, the Board notes that the Veteran's service records are incomplete.  When service records are incomplete, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran has reported that, during his active duty service, he experienced persistent abuse from his superiors and encountered racial discrimination.  He described an incident where a drill instructor made him lay on the ground on top of his helmet while pressing forcefully down on his back with his foot.  He attributes his currently diagnosed mental disorder to these incidents.  

In a witness statement in March 2006, D.S., who reported having known the Veteran for over 30 years, stated that the Veteran corresponded with her regarding basic training and described being the victim of racism from his superiors.  He also related an event where his drill sergeant made him put his helmet on the ground and lay on it while the drill sergeant put his foot directly on his lower back and pushed down with all his weight.  D.S. noted that after the Veteran came home from service he was a totally different person.  In support of his claim, the Veteran submitted multiple lay witness statements from acquaintances and family members to the effect that the Veteran was psychologically different when he returned from active duty, and described being subjected to racism from his drill sergeant.

Concerning the Veteran's reported stressor, the evidence contains the Veteran's statements with respect to abuse from his superiors, including his drill sergeant.  Reportedly, during service the Veteran corresponded with his mother and a friend and related these incidents at that time.  While the Veteran's credibility has been questioned by VA examiners, as his reported stressors have been consistent throughout the appeal, the Board will resolve reasonable doubt in favor of the Veteran, and finds that it is at least as likely as not that the Veteran was racially discriminated against and targeted by his drill sergeant in service.  38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. § 3.102; see also O'Hare, supra.

On service induction examination in December 1976, a report of medical history reflects that the Veteran denied a history of nervous trouble of any kind and he was psychiatrically evaluated as normal.  The Veteran's service treatment records show that in April 1977 he complained of being nervous all the time.  An assessment was deferred and the Veteran was referred to mental health for evaluation and treatment.  The available service treatment records do not include the corresponding mental health report(s).  The service records indicate that the Veteran required constant supervision and was causing problems in his platoon due to problems getting along with peers.  It was noted that he was failing the midcycle test for a second time, and did not care if he passed or not.  He was described as a slow learner who lacked motivation for improving.  The Veteran was also noted to have received an Article 15 after he had gone AWOL from June 5, 1977 through July 13, 1977.  He was described as being unable to adapt.  The Veteran was felt to be incapable of meeting the requirements of military life and was recommended for separation from service.  The Veteran's September 1977 separation report of medical history reflects that he denied a history of nervous trouble of any kind and he was psychiatrically evaluated as normal.  An October 1977 Report of Mental Status Evaluation found no significant mental illness.  The Veteran's DD 214 provides that he was relieved from active duty due to unsuitability-apathy, defective attitude or inability to expend effort constructively. 

Initially, the Board notes that there is no clear and unmistakable evidence that the Veteran's psychiatric disability pre-existed service.  Clear and unmistakable means that which is undebatable and about which reasonable minds cannot differ.  Although a VA examiners in 2013, 2014 and 2016 noted that the Veteran's psychiatric symptoms were a lifelong problem and/or pre-existed service, there is no evidence of a mental health disorder, or history thereof, until many years after discharge from service.  Significantly, a private psychiatrist in February 2017 concluded that there was no evidence of a mental health disorder that preexisted service.  The Board agrees with the February 2017 psychiatrist's findings in this respect.  In the Veteran's case, therefore, an acquired psychiatric disorder is determined to be a disease that did not pre-exist service.  As such, the Board concludes that the Veteran is presumed sound at entrance to service.  38 U.S.C.A. 
§ 1111 (West 2014); 38 C.F.R. § 3.304 (b)(1) (2016).

Having established that the Veteran is entitled to a presumption of soundness with respect to the psychiatric disability, the next step of the inquiry is to determine whether the Veteran developed an acquired psychiatric disability during active service.

As noted, although the available service treatment records noted the Veteran's reports of nervousness, and there were numerous references to disciplinary problems, including an Article 15 for being AWOL, the service treatment records fail to document a psychiatric disorder and on separation from service he was psychiatrically evaluated as normal.  Additionally, an October 1977 Report of Mental Status Evaluation found no significant mental illness.  Treatment for a mental health disorder was initially noted after 2006.  Based on the evidence noted above, the Board finds that an acquired psychiatric disorder was not shown in service, and psychosis was not shown in service or within one year following discharge from service.  Accordingly, competent evidence linking the current disability to service or a service-connected disability is needed to substantiate the claim.  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here there is evidence both for and against the claim.

In March 2006 the Veteran was evaluated by a social worker.  The Veteran complained of constant nightmares about the abuse he endured during the Veteran's time in the military.  Reportedly, he felt his life was in jeopardy during his time in the military.  The social worker noted that the Veteran appeared to be suffering from a major depressive episode which was recurrent based on his reporting.  The social worker also noted that the Veteran met the diagnostic criteria for PTSD which was characterized as chronic and stemming from his military experience.  In April 2006 a private physician noted a diagnosis of PTSD due to military service.  However, neither clinician explained how the DSM criteria were met to support the diagnosis of PTSD.

A December 2007 private treatment report noted that the Veteran had PTSD, as diagnosed by that facility's psychiatrist.  The report stated that the Veteran's PTSD was related to his military service, by history, during which he was subjected to abusive procedures and episodes during training in 1977.  Again, the clinician failed to explain how the DSM criteria were met to support the diagnosis of PTSD.

In October 2008 the Veteran underwent a private psychological examination.  He complained of being treated very poorly during active service.  He said that he was continually singled-out.  Physical tasks such as laying on his helmet and his training sergeant putting his foot in his back.  The psychologist described the Veteran as psychologically deteriorating after his military service, with increased sleep difficulties, anger issues, social isolation and dissociative episodes.  She related these symptoms to military service.  The psychologist diagnosed PTSD.  The psychologist identified that Veteran's psycho-social stressor as his fight to receive VA benefits.

The Veteran underwent a VA examination in September 2013.  The Veteran reported a history of being AWOL for 28 days of his limited time in service.  He further stated that he was going to be receiving a court marital and that it was later changed to a general discharge under honorable conditions.  He reported that depression and general unhappiness had been a significant part of his life from his early childhood.  The examiner determined that the Veteran met the diagnosis for dysthymic disorder and opined that the condition was less likely as not incurred in or caused by stressors resulting from his military service and/or experience.  The examiner noted that the Veteran's current psychological complaints, explanations and responses, raised serious questions about the origin, validity and reliability of his symptoms.  During his interview, it became obvious that the Veteran had some sort of mental health issues within his life, but the exact nature of his difficulties and the intensity of any psychological distress, were more a matter of speculation when his feigned responses on the Structured Inventory of Malingered Symptomatology (SIMS) were revealed.  A review of the SIMS psychometric test data raised strong suspicions that the Veteran feigned or tried to simulate symptoms of both physical and psychiatric disorders which he may not experience.  Moreover, the Veteran's responses to the SIMS, his Beck Depression Inventory (2nd Edition) and Beck Anxiety Index test screening results were felt to be strongly in question as invalid and unreliable, as a result of his pattern of feigning symptoms.  In a March 2014 addendum the examiner opined that the Veteran's dysthymic disorder pre-existing military service. 

In October 2014 the Veteran contacted the VA homeless Veteran's program.  A VA psychologist evaluated the Veteran at that time.  The psychologist noted that the Veteran had persistent symptoms of depression, anxiety, traumatic stress, stress due to homelessness, financial difficulties, and problems with his fiancé.  The Veteran had endorsed traumas during his military service that were extraordinarily frightening, horrifying, and upsetting to the Veteran, including abuse by other military members and superiors.  Reportedly, his problems, as described by the Veteran, were consistent with a stress reaction.  The Veteran was diagnosed with major depressive disorder, an unspecified anxiety disorder, and a rule out diagnosis of PTSD.  On November 2014 VA mental health consult by a social worker, the Veteran presented with depression, anxiety secondary to his wife leaving in September 2014, and reports of chronic depression since 1977 related to traumatic experiences from a drill sergeant.

On VA PTSD examination in February 2016, the examiner diagnosed dysthymic disorder and unspecified personality disorder, and opined that it was less likely than not that the Veteran's history of dysthymic disorder, as well his the personality disorder, were aggravated beyond natural progression by military service or treatment during service.  Based on review of records, it could not be determined how much, if any, worsening of the pre-existing condition was present or would be related to service or due to natural progression.  Most importantly however, it was noted that the Veteran's self-report strained credulity as there were numerous inconsistencies in his self-reporting during the examination, compared to what was noted elsewhere in records.  He also appeared to be a poor historian and overall his self-reporting lacked credibility and reliability.  It was more likely that his deficient personality structure, rendered him unable to appropriately cope with and manage emotions, as well as adapt appropriately in social relationships.  It was less likely that his seven months in the military, being discharged some 38 years earlier, had any direct aggravation of his current mental health symptoms.  The examiner further noted that the Veteran's clinical presentation was best characterized by maladaptive personality traits, which predisposed him to reactive symptoms, including anxiety and depression symptoms.  Despite reporting symptoms of depression, his primary underlying problem was problematic personality structure and the symptoms of depression were more likely than not the result of his deficient personality structure.  This rendered him to be deficient in his ability to cope, to manage his emotions, and conform his behavior to social expectations. 

Thereafter, in February 2017 a private psychiatrist, following a review of the evidence in the claims file, provided a medical opinion report in support of the Veteran's claim.  The examiner noted that the reports from the examiners, who opined that the Veteran had mental illness prior to his active-duty service, were pure speculation and based on no factual evidence, as there was no clinical evidence to support that finding and the Veteran's family members and acquaintances reported that the Veteran initially exhibited mental health problems after service.  The psychiatrist noted that the Veteran had consistently stated that during his active duty service, he experienced persistent abuse from his superiors.  In particular, he described an incident where a drill instructor made him lay on the ground on top of his helmet while pressing forcefully down on his back with his foot.  The Veteran's first signs of functional deterioration became evident a month after enlisting when the Veteran was seen for mental health counseling for problems adjusting to basic training, and he described himself, during that timeframe, as feeling real nervous all the time.  This was the first time, in the life of the Veteran, where he was formally described as being unable to adapt, and to have significant struggles getting along with other individuals.  Prior to his active-duty service, his family clearly testified that he had no difficulties with interpersonal interactions. 

The psychiatrist discussed the evidence of record in detail, and addressed the medical opinion of the VA examiner in February 2016.  The psychiatrist noted that the VA examiner offered no independent evidence of any childhood mental illness when the examiner opined that the condition pre-existed service.  In addition, the VA examiner did not diagnose the Veteran with factitious disorder or malingering, but rather found the Veteran not to be credible based on a previous examination without evidence of any formal diagnosis of a disease process that would suggest the Veteran was manipulating the mental health care system.  This examiner further suggested that the Veteran had a personality disorder, but failed to discuss DSM-V criteria to support the diagnosis.  The psychiatrist reported that, after a comprehensive review of the medical record, service record, lay statements, compensation and pension examination reports, and ancillary information, the Veteran had working diagnoses of PTSD and persistent depressive disorder.  The psychiatrist discussed the DSM-V criteria in support of the diagnoses explaining how each criterion were met.  
 
The psychiatrist concluded that the Veteran's PTSD and persistent depressive disorder were as likely as not related to his traumatic experience that occurred during active duty service.  Furthermore, the Veteran's mental health diagnoses had significantly impacted his ability to function and rendered him unable to secure or follow substantially gainful employment since 2001, when he last worked. 

In this case, the Board finds that all medical opinions of record were submitted by competent medical professionals who either had access to the claims file and medical records and were aware of the Veteran's medical history and sufficiently informed to make a judgment on the etiology of his acquired psychiatric disorder.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (stating that a medical opinion may not be discounted solely because the examiner did not review the claims file).

With regards to the claim for service connection for PTSD, the record does not show a diagnosis of PTSD that is supported by the clinical evidence.  In this regard, with the exception of the private psychiatrist in February 2017, all other clinicians who have diagnosed PTSD have failed to explain how the DSM criteria were met to support the diagnosis of PTSD.  Although the private psychiatrist in February 2017 diagnosed PTSD and discussed the DSM-V criteria in support of the diagnosis explaining how each criterion were met, the psychiatrist did not examine the Veteran, but rather based the analysis on a review of the medical evidence of record.  To the extent that the psychiatrist relied on symptoms reported by the Veteran in prior medical examination reports in support of the analysis, as noted, the Veteran's credibility in his reporting has been called into question.  

In this regard, the VA examiner in September 2013, who interviewed the Veteran and conducted psychometric testing, concluded that the Veteran's current psychological complaints, explanations and responses, raised serious questions about the origin, validity and reliability of his symptoms.  A review of the SIMS psychometric test data raised strong suspicions that the Veteran feigned or tried to simulate symptoms of both physical and psychiatric disorders which he may not experience.  Moreover, the Veteran's responses to the SIMS, his Beck Depression Inventory (2nd Edition) and Beck Anxiety Index test screening results were felt to be strongly in question as invalid and unreliable, as a result of his pattern of feigning symptoms.  Similarly, the VA examiner in February 2016 indicated that the Veteran's self-report strained credulity as there were numerous inconsistencies in his self-reporting during the examination and compared to what was noted elsewhere in records.  He also appeared to be a poor historian and overall his self-reporting lacked credibility and reliability.  Thus, VA examiners who have interviewed and examined the Veteran, have found that the Veteran's responses to administered testing are invalid and unreliable.  

In contrast, the VA examiners conducted appropriate testing and conclusively found that the Veteran did not meet the criteria for a diagnosis of PTSD per the DSM.  The examiners provided adequate explanation indicating why the criteria for a PTSD diagnosis had not been met.  Consequently, the Board finds the VA examination reports more probative and outweigh the findings of the private psychiatrist in February 2017 concerning the diagnosis of PTSD.

The Board has considered the Veteran's self-diagnosis of PTSD and while he is competent to report his mental health symptoms, he is not competent to diagnose his condition.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus).  See also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  In a claim of service connection for PTSD, there is a specific legal requirement for a diagnosis, which requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125, that is, a diagnosis that conforms to the DSM.  38 C.F.R. § 3.304.  Thus, the diagnosis of PTSD is a complex medical question and the Veteran has not been shown to possess the requisite expertise or knowledge to diagnose it.

In light of the absence of a diagnosis of PTSD in accordance with DSM, service connection for PTSD is denied.  38 C.F.R. § 3.304 (f).

Concerning an acquired psychiatric disorder, other than PTSD, the record contains diagnoses of persistent depressive disorder, dysthymic disorder, major depressive disorder, and an unspecified anxiety disorder.  

The evidence in favor of the claim consists of an October 2014 VA psychologist  evaluation report noted depression associated with the Veteran's personal relationship problems, homelessness and financial difficulties, but also noted the Veteran's reported traumatic experiences in service.  On November 2014 VA mental health consult by a social worker, the Veteran presented with depression, anxiety secondary to his wife leaving in September 2014, and reports of chronic depression since 1977 related to traumatic experiences from a drill sergeant.  While the clinicians appear to link the Veteran's psychiatric symptoms to his experiences in service, the conclusions are not based on a review of the evidence of the record and appear to be based on history provided by the Veteran.  Thus the findings of the VA psychologist and social worker are not probative because they are based solely on histories provided by the Veteran that are not credible or probative.  

Similarly, to the extent the private psychiatrist in February 2017 attributed a diagnosis of persistent depressive disorder to service, the assessment was based on a review of the medical evidence of record, in particular his analysis of the VA examination reports, which as noted, have been determined to be unreliable.  

The evidence against the claim consists of the VA examiners' opinion reports in September 2013 and February 2016, who following a review of the claims file and examination of the Veteran, determined that while the Veteran's dysthymic disorder was not related to service, nor was a diagnosed unspecified personality disorder  aggravated beyond its natural progression by military service or treatment during service.  The 2016 examiner concluded that it was less likely that his seven months in the military, being discharged some 38 years earlier, had any direct aggravation of his current mental health symptoms.  The examiner further noted that the Veteran's clinical presentation was best characterized by maladaptive personality traits, which predisposed him to reactive symptoms, including anxiety and depression symptoms.  Despite reporting symptoms of depression, his primary underlying problem was problematic personality structure and the symptoms of depression were more likely than not the result of his deficient personality structure.  This rendered him to be deficient in his ability to cope, to manage his emotions, and conform his behavior to social expectations.  

The Board finds the opinion of the VA examiner in February 2016 to be highly persuasive and probative in finding that the evidence does not support a conclusion that the Veteran incurred an acquired psychiatric disorder as a result of service.  The examiner's findings were based on a review of the evidence, including the service treatment records and examination reports, which did not substantiate a finding that an acquired psychiatric disorder was incurred in service.  The examiner considered the complete record and the Veteran's contentions, and provided an explanation as to why the evidence does not support his contentions.  Additionally, the VA examiners provided reasoning that is supported by the record.  The Board finds this opinion is highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  Finally, the opinion is consistent with other evidence of record and is of significant probative value.  

The Board has considered the lay statements from the Veteran and acquaintances and family members indicating that the Veteran has a psychiatric disorder as a result of service and noting changes in behavior after service.  The Veteran and his relatives and friends are competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Unlike disabilities that may be observable as to both their incurrence and their cause, the cause of a psychiatric disability is not readily apparent to lay observation, and the Court has held that psychiatric diagnoses are generally the province of medical professionals.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  Moreover, even if credible and competent, the general lay assertions are outweighed by the specific and reasoned conclusions of the VA examiners who have objectively found that his disorders are not a result of service.  Nieves-Rodriguez, 22 Vet. App. at 304.

 Regarding the diagnosed personality disorder, the Board points out that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303 (c), 4.9, 4.127 (2016); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695-98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  Although service connection may be granted for disability due to a superimposed disease or injury, none are shown in this case. 

Based on the foregoing, the Board finds that the preponderance of the probative and persuasive evidence is against a finding that an acquired psychiatric disorder, to include PTSD, arose in service or is etiologically related to service or any incidents therein.  Moreover, a psychosis was not shown within one year following discharge from service, and the provisions regarding continuity are not for application.  See Walker, 708 F.3d at 1340 (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309 (a) may be considered for service connection under 38 C.F.R. 
§ 3.303 (b) (2016). 

In sum, as the Board finds that there is no competent medical evidence of a diagnosis of PTSD that meets the DSM requirements, and given the weight of the objective, persuasive evidence against a finding that any other psychiatric disorder is causally related to service, the Board finds that the preponderance of the evidence is against the claim that any psychiatric disorder was incurred in or in any way related to service.  As such the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Ortiz v. Principi, 274 F.3d 1361, 1366 (Fed. Cir. 2001).



Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In March 2017 VA received a written, signed statement from the Veteran's representative withdrawing his appeal in connection with his claims for entitlement to service connection for a bilateral leg condition, bilateral foot condition, hypertension and a joint disability.  Thus, the Board does not have jurisdiction to review these appellate claims, and the claims for entitlement to service connection for a bilateral leg condition, bilateral foot condition, hypertension and a joint disability, are dismissed.


ORDER

Service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, is denied.  

The appeal regarding the claim of entitlement to service connection for a bilateral foot disability is dismissed.

The appeal regarding the claim of entitlement to service connection for hypertension is dismissed.

The appeal regarding the claim of entitlement to service connection for a joint disability is dismissed.

The appeal regarding the claim of entitlement to service connection for a bilateral leg disability is dismissed.





REMAND

The Veteran alleges that he developed a low back disability in service.  Specifically, he relates onset of back problems after a drill instructor made him lay on the ground on top of his helmet while pressing forcefully down on his back with his foot.  

As previously noted, the record contains a February 2005 formal finding that the Veteran's service treatment records are unavailable to review; the Veteran has been notified of this finding.  Where, as here, records are lost due to no fault of the Veteran, VA has a heightened duty to assist the Veteran in developing evidence to support his claim.

The available service treatment records fail to document a low back disorder and on separation from service in September 1977 Report of Medical History the Veteran denied a history of recurrent back pain and his spine was clinically evaluated as normal.  After service, private medical record show that the Veteran was in a motor vehicle accident sometime after 1990 that resulted in back problems.  October 1997 x-rays of the lumbar spine were negative.  An MRI of lumbar spine in August 2004 demonstrated mild posterior disk bulge at facet, hypertrophy at L4-5; otherwise examination was within normal limits.

The Veteran underwent a VA back examination in August 2013, the Veteran reported onset of low back pain during service.  The pain gradually progressed over time after discharge.  The examiner noted a diagnosis of chronic lumbar spine ankylosis spondylitis diagnosed in 2008.  The examiner failed to provide an opinion addressing whether the Veteran's claimed low back disability was etiologically related to service.  Once the Secretary undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, he must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, additional development to obtain an adequate medical nexus opinion in this matter is necessary.

Updated medical records should also be obtained and associated with the claims file.
Finally, the Board notes as the Veteran's claim for a TDIU rating is inextricably intertwined with his claim for service connection for a low back disability, which if granted, could affect whether the Veteran meets the schedular criteria for a TDIU, the Board defers consideration of the claim pending adjudication of the inextricably intertwined claim for service connection for a low back disability.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran identify all medical providers, both VA and private, from whom he has received treatment for his back.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Appellant should be notified of such.

2.  Request updated VA treatment records since November 2014.  If any requested records are not available, the Veteran should be notified of such.

3.  Return the claims file to the physician who prepared the August 2013 VA back examination, if available, for an addendum opinion that addresses whether the Veteran's low back disorder is due to any aspect of his service.  If the original physician is not available, the claims file should be forwarded to a physician of similar or greater qualifications to provide the requested opinion. 

Following review of the claims file, the physician should provide an addendum opinion addressing whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability had its onset during service, or are otherwise related any aspect of the Veteran's service, including any injuries incurred therein.  In formulating the opinion, the examiner is asked to address the Veteran's report of onset of back problems after a drill instructor allegedly made him lay on the ground on top of his helmet while pressing forcefully down on his back during service.  The examiner is also asked to comment post-service treatment records, including imaging studies of the spine in 1997 and post-service motor vehicle accident(s).  The examiner must provide a complete rationale for all opinions and conclusions reached.

4.  After the development requested above has been completed to the extent possible, readjudicate the claims on appeal, including TDIU.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


